Citation Nr: 0623419	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-39 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling. 

2.  Entitlement to a higher initial evaluation for Type II 
diabetes mellitus (DM), currently evaluated as 20 percent 
disabling. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for congestive heart 
failure. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service for over 20 years 
until retiring in July 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In a July 
2002 rating decision, the RO granted service-connection for 
DM, and denied service connection for PTSD, hypertension, and 
congestive heart failure.  The veteran appealed the 
evaluation assigned for his DM, and the three service 
connection issues.  In an August 2004 rating decision, the RO 
granted service connection for PTSD.  The veteran appealed 
the evaluation assigned by the RO for the PTSD.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) directs 
that VA shall apprise a claimant of the evidence necessary to 
substantiate a claim for benefits.  During the pendency of 
this appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  19 Vet. App. 473 (2006).

As noted above, the RO granted service connection for PTSD 
and DM.  However, the claims file does not show that the 
veteran was provided VCAA notice of the information and 
evidence needed to demonstrate a higher evaluation for either 
issue.  In addition, the VA examination report involving the 
DM claim was not adequate for evaluating the claim.  The 
examiner did not address the criteria needed for the Board to 
determine whether the veteran would be entitled to a higher 
evaluation.  Specifically, whether the veteran's DM requires 
regulation of his activities.  38 C.F.R. § 4.120, Diagnostic 
Code 7913.  

For the hypertension claim, another evaluation is required 
before adjudication on the merits.  The only examination 
addressing etiology for hypertension was a VA examination 
report dated in July 2002.  A number of pertinent medical 
records have been incorporated into the claim file after the 
July 2002 examination was performed, and were not available 
for the examiner to review before rendering an opinion.  One 
of these records shows treatment for elevated blood pressure 
in service.  Another record shows treatment for elevated 
blood pressure at a VA hospital shortly after service.  The 
opinion expressed by the July 2002 examination was without 
the benefit of this evidence and is therefore, inadequate.   

For the congestive heart failure claim, the veteran is 
asserting that this disease is secondary to his hypertension 
claim.  As such, this claim is inextricably intertwined with 
the hypertension claim currently on appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran notice of the 
information and 
evidence needed to demonstrate entitlement 
to a higher initial evaluation for PTSD 
and DM.  Include notice of the evidence 
needed to demonstrate the effective date 
of an award and degree of disability for a 
higher evaluation.  Allow the veteran 
opportunity to provide additional evidence 
to substantiate his claims.

2.  The RO should schedule the veteran for 
a VA examination to ascertain the nature, 
extent, and current severity of his Type 
II, diabetes mellitus.  The claims folder 
and a copy of the rating criteria 
(38 C.F.R. § 4.120, Diagnostic Code 7913) 
must be made available to and reviewed by 
the examiner pursuant to conduction and 
completion of the examination.  The 
examiner is specifically asked to comment 
on whether the veteran's DM requires 
regulation of activities and if so, 
whether he has any other symptoms 
referenced under Diagnostic Code 7913.

3.   The RO should schedule the veteran 
for VA examination to determine the nature 
and etiology of his hypertension.  The 
claims folder must be made available to 
and reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  The examiner should provide 
an opinion as to whether it is very 
likely, as likely as not, or highly 
unlikely that the veteran's hypertension 
began in service, within one year of 
service, or that his current hypertension 
is otherwise related to service. 
Explanation for all opinions should be 
provided, including a discussion of 
evidence relied on for opinions.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review the claims file and re- adjudicate 
the veteran's service connection and 
increased evaluation claims.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of time 
should be allowed for response.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



